                      Case 19-11047-KG              Doc 669         Filed 09/30/19       Page 1 of 20

                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                )
    In re                                                       )         Chapter 11
                                                                )
    CLOUD PEAK ENERGY INC., et al.,                             )         Case No. 19 – 11047 (KG)
                                                                )
                     Debtors.1                                  )         (Jointly Administered)
                                                                )

                                   AUGUST 2019 MONTHLY OPERATING REPORT
                                                                                        Document           Explanation
    Required Documents                                                  Form No.        Attached            Attached
    Legal Entities and Notes to MOR                                                         x
    Schedule of Cash Receipts and Disbursements by Debtor                 MOR-1             x
    Schedule of Consolidated Cash Disbursements by Category              MOR-1a             x
    Bank Account Information                                             MOR-1b             x
        Copies of bank statements
        Cash disbursements journals
    Statements of Operations (Income Statement)                           MOR-2             x
    Balance Sheets                                                        MOR-3             x
    Statement of Cash Flows                                              MOR-3a                            See MOR-1
    Status of Postpetition Taxes                                          MOR-4                        Attestation Attached
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
        Listing of Aged Accounts Payable                                 MOR-4a             x
    Accounts Receivable Reconciliation and Aging                          MOR-5             x
    Taxes Reconciliation and Aging                                        MOR-5                           Notes to MOR
    Schedule of Payments to Professionals                                 MOR-6             x
    Secured Notes Adequate Protection Payments                            MOR-6             x
    Debtor Questionnaire                                                  MOR-7             x
    Report of Other Significant Events                                    MOR-7             x




1
     The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers are:
     Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098); Arrowhead III LLC (9696); Big
     Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo Holdings LLC (4824); Cloud Peak Energy
     Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud Peak Energy Logistics LLC (7973); Cloud Peak Energy
     Logistics I LLC (3370); Cloud Peak Energy Resources LLC (3917); Cloud Peak Energy Services Company (9797);
     Cordero Mining LLC (6991); Cordero Mining Holdings LLC (4837); Cordero Oil and Gas LLC (5726); Kennecott
     Coal Sales LLC (0466); NERCO LLC (3907); NERCO Coal LLC (7859); NERCO Coal Sales LLC (7134); Prospect
     Land and Development LLC (6404); Resource Development LLC (7027); Sequatchie Valley Coal Corporation (9113);
     Spring Creek Coal LLC (8948); Western Minerals LLC (3201); Youngs Creek Holdings I LLC (3481); Youngs Creek
     Holdings II LLC (9722); Youngs Creek Mining Company, LLC (5734). The location of the Debtors’ service address
     is: 385 Interlocken Crescent, Suite 400, Broomfield, Colorado 80021.
Case 19-11047-KG   Doc 669   Filed 09/30/19   Page 2 of 20
                   Case 19-11047-KG               Doc 669        Filed 09/30/19         Page 3 of 20


 In re Cloud Peak Energy Inc.

 Case No. (Jointly Administered): 19-11047
 Reporting Period: August 2019
 Federal Tax I.D.: #XX-XXXXXXX

                                        Notes to the Monthly Operating Report


1. Introduction.

On May 10, 2019 (the “Petition Date”), the above-captioned debtors and debtors in possession (collectively, the
“Debtors”) filed voluntary petitions for relief (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United
States Bankruptcy Code (the “Bankruptcy Code”) in the Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Debtors are operating their businesses and managing their properties as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On May 22, 2019, the United States
Trustee for the District of Delaware appointed an official committee of unsecured creditors pursuant to section 1102
of the Bankruptcy Code. Information contained herein may differ from the Debtors’ Bankruptcy Court filings on the
Petition Date due to more accurate information becoming available.

2. Accounting Principles.

This Monthly Operating Report (the “MOR”) includes information regarding the Debtors and may exclude information
regarding non-Debtor affiliates. The financial statements and supplemental information contained herein are
preliminary and unaudited, limited in scope, cover a limited time period, and have been prepared solely for the purpose
of complying with the monthly reporting requirements for chapter 11 debtors as required by the Bankruptcy Code. As
discussed below, the financial statements and supplemental information contained herein may not comply with
generally accepted accounting principles in the United States of America (“GAAP”) in all material respects. Therefore,
there can be no assurance that the financial statements and supplemental information presented herein are complete,
and readers are strongly cautioned not to place undue reliance on this MOR.

The unaudited financial statements have been derived from the books and records of the Debtors. The information
furnished in this report includes primarily normal recurring adjustments but does not include all the adjustments that
would typically be made for financial statements in accordance with GAAP. Furthermore, the information contained
herein has not been subject to the same level of accounting review and testing that would typically be applied to
financial information in accordance with GAAP. Accordingly, upon the application of such procedures, the Debtors
believe that the financial information could be subject to material changes.

3. General Methodology.

The Debtors prepared this MOR relying primarily upon the information set forth in their books and records.
Consequently, certain transactions that are not identified in the normal course of business in the Debtors’ books and
records may not be included in this MOR. Nevertheless, in preparing this MOR, the Debtors made reasonable efforts
to supplement the information set forth in their books and records with additional information concerning transactions
that may not have been identified therein, to the extent necessary.

4. Past Performance.

Operational and financial results contained herein may not necessarily reflect the consolidated results of operations and
financial position of the Debtors for the year or any other period, and are not indicative of expected results for any other
period going forward.

5. Accounts Payable and Accrued Expenses.

To the best of the Debtors’ knowledge, postpetition trade payables and all insurance policy premiums are current.
                  Case 19-11047-KG             Doc 669        Filed 09/30/19         Page 4 of 20


 In re Cloud Peak Energy Inc.

 Case No. (Jointly Administered): 19-11047
 Reporting Period: August 2019
 Federal Tax I.D.: #XX-XXXXXXX

                                        Notes to the Monthly Operating Report


6. Carrying Value of Assets.

The Debtors sought to sell all or substantially all of their assets pursuant to Section 363 of the Bankruptcy Code. To
facilitate their marketing and sales process, the Debtors conducted an auction (the “Auction”) on August 15, 2019 and
August 16, 2019, pursuant to bidding procedures approved by the Bankruptcy Court. Following the completion of the
Auction, on August 16, 2019, the Debtors announced that the bid submitted by Navajo Transitional Energy Company,
LLC (“NTEC”) was the winning bid (the “Winning Bid”), and the bid submitted by Aspen Coal & Energy, LLC was
the backup bid. On August 19, 2019, the Debtors and NTEC entered into an Asset Purchase Agreement (the “Asset
Purchase Agreement”) providing for the acquisition by NTEC of substantially all of the Debtors’ assets, including the
Spring Creek, Cordero Rojo and Antelope mines (the “Assets”). On August 19, 2019, the Bankruptcy Court approved
the transactions contemplated by the Asset Purchase Agreement, subject to the Debtors finalizing and submitting a
proposed sale order under Section 363 of the Bankruptcy Code that must be entered by the Bankruptcy Court (the “Sale
Order”). As a result of the Winning Bid, which was the primary basis for estimating forecasted cash flows under the
income approach to determine the fair market value of the Company's assets, the Debtors recorded an impairment of
approximately $621 million retroactive to June 30, 2019 (as reflected in the 10-Q for the period ended June 30, 2019).
This impairment was comprised of $568 million of long-lived assets and mineral rights, primarily at the Company's
Antelope and Spring Creek mines, as well as $49.5 million in materials and supplies inventory. The remaining $3.5
million is related to project development costs and right-of-use assets.


This $621 million impairment of assets is reflected in the accompanying Balance Sheet as of August 31, 2019. However,
as this impairment was recorded retroactive to June 30, 2019, it is not reflected in the accompanying Statement of
Operations for the month ended August 31, 2019.


7. Intercompany Receivables/Payables.

As described more fully in the Final Order (I) Authorizing the Debtors to (A) Maintain the Cash Management System,
(B) Continue Using Existing Checks and Business Forms, and (C) Continue Intercompany Arrangements,(II)
Providing Administrative Expense Priority Status for Postpetition Intercompany Claims, and (III) Granting
Related Relief [Docket No. 262], the Debtors are authorized to maintain intercompany (“I/C”) receivables/payables
with certain subsidiaries. Certain Debtors record I/C receivables for payments made on behalf of other subsidiaries,
who in turn record corresponding I/C payables.

8. Prepetition Liabilities.

Generally, upon commencement of the Chapter 11 Cases, actions to enforce or otherwise effect payment of
prepetition liabilities are stayed. However, the Bankruptcy Court has authorized the Debtors to pay certain
prepetition claims subject to certain terms and conditions.

9. Postpetition Liabilities.

To the extent claims have been categorized as “Postpetition Liabilities” herein, the Debtors reserve the right to dispute
their obligation to make such payments and not pay such amounts if they believe the payment not to be in the best
interests of the Debtors’ estates.

10. Allocation of Prepetition and Postpetition Liabilities.

The Debtors have sought to allocate liabilities between the prepetition and postpetition periods based upon the
information available at the time of the preparation of this MOR. Except as otherwise noted, liability information is
listed as of the close of business at the end of the month. The Debtors’ allocation of liabilities between the prepetition
and postpetition periods may change as additional information becomes available. Accordingly, the Debtors reserve
all rights to amend, supplement, or otherwise modify this MOR as necessary and appropriate.

11. Reservation of Rights.
                  Case 19-11047-KG              Doc 669        Filed 09/30/19        Page 5 of 20


 In re Cloud Peak Energy Inc.

 Case No. (Jointly Administered): 19-11047
 Reporting Period: August 2019
 Federal Tax I.D.: #XX-XXXXXXX

                                       Notes to the Monthly Operating Report


Nothing contained in this MOR shall constitute a waiver of the Debtors’ rights or any admission with respect to the
Chapter 11 Cases, including with respect to any issues regarding the Debtors’ ownership interests, substantive
consolidation, equitable subordination, any defenses, and/or any causes of action arising under chapter 5 of the
Bankruptcy Code and any other applicable non-bankruptcy law.

Notes to MOR-2 Statement of Operations and MOR-3 Balance Sheet

Due to the difficulty in separating the financial information of certain small, sometimes inactive Debtors, the Debtors
listed in MOR-2 and MOR-3 have been consolidated for presentation purposes only.


Notes to MOR-4

Detailed records including (i) copies of IRS form 6123 or payment receipts, (ii) copies of tax returns filed during the
reporting period and (iii) a taxes aging schedule will be made available upon request.
                Case 19-11047-KG             Doc 669       Filed 09/30/19       Page 6 of 20
In re Cloud Peak Energy Inc.                                                               Debtor Entities

Case No. (Jointly Administered): 19-11047
Reporting Period: August 2019
Federal Tax I.D.: #XX-XXXXXXX

                                             List of Debtor Entities

GENERAL:
The report includes activity from the following Debtors and related Case Numbers:

Debtor                                                                                           Case
                                                                                               Number
Antelope Coal LLC                                                                              19-11049
Arrowhead I LLC                                                                                19-11050
Arrowhead II LLC                                                                               19-11051
Arrowhead III LLC                                                                              19-11069
Big Metal Coal Co. LLC                                                                         19-11053
Caballo Rojo Holdings LLC                                                                      19-11071
Caballo Rojo LLC                                                                               19-11076
Cloud Peak Energy Finance Corp.                                                                19-11055
Cloud Peak Energy Inc.                                                                         19-11047
Cloud Peak Energy Logistics LLC                                                                19-11061
Cloud Peak Energy Logistics I LLC                                                              19-11073
Cloud Peak Energy Resources LLC                                                                19-11057
Cloud Peak Energy Services Company                                                             19-11063
Cordero Mining Holdings LLC                                                                    19-11075
Cordero Mining LLC                                                                             19-11052
Cordero Oil and Gas LLC                                                                        19-11058
Kennecott Coal Sales LLC                                                                       19-11060
NERCO Coal LLC                                                                                 19-11064
NERCO Coal Sales LLC                                                                           19-11068
NERCO LLC                                                                                      19-11054
Prospect Land and Development                                                                  19-11065
Resource Development LLC                                                                       19-11070
Sequatchie Valley Coal Corporation                                                             19-11072
Spring Creek Coal LLC                                                                          19-11066
Western Minerals LLC                                                                           19-11062
Youngs Creek Holdings I LLC                                                                    19-11059
Youngs Creek Holdings II LLC                                                                   19-11074
Youngs Creek Mining Company, LLC                                                               19-11056
             Case 19-11047-KG                  Doc 669          Filed 09/30/19             Page 7 of 20

In re: Cloud Peak Energy Inc.                                                                                    MOR-1

Case No. (Jointly Administered): 19-11047
Reporting Period: August 1-31, 2019
Federal Tax I.D.: #XX-XXXXXXX

                                     Schedule of Cash Receipts and Disbursements
                                               (Amounts in thousands)

Debtor                                                Case Number          Cash Receipts             Cash Distributions
Antelope Coal LLC                                       19-11049       $               31,762    $               (21,211)
Arrowhead I LLC                                         19-11050                             -                        (7)
Arrowhead II LLC                                        19-11051                             -                            -
Arrowhead III LLC                                       19-11069                             -                            -
Big Metal Coal Co. LLC                                  19-11053                             -                        (4)
Caballo Rojo Holdings LLC                               19-11071                             -                            -
Caballo Rojo LLC                                        19-11076                             -                            -
Cloud Peak Energy Finance Corp.                         19-11055                             -                            -
Cloud Peak Energy Inc.                                  19-11047                       25,011                       (189)
Cloud Peak Energy Logistics I LLC                       19-11073                             -                            -
Cloud Peak Energy Logistics LLC                         19-11061                       32,227                    (23,872)
Cloud Peak Energy Resources LLC                         19-11057                        7,783                    (11,978)
Cloud Peak Energy Services Company                      19-11063                             -                   (12,621)
Cordero Mining Holdings LLC                             19-11075                       10,218                     (7,100)
Cordero Mining LLC                                      19-11052                             -                            -
Cordero Oil and Gas LLC                                 19-11058                             -                       (73)
Kennecott Coal Sales LLC                                19-11060                             -                            -
NERCO Coal LLC                                          19-11064                             -                            -
NERCO Coal Sales LLC                                    19-11068                             -                            -
NERCO LLC                                               19-11054                             -                            -
Prospect Land and Development LLC                       19-11065                             -                            -
Resource Development LLC                                19-11070                             -                            -
Sequatchie Valley Coal Corporation                      19-11072                             -                      (127)
Spring Creek Coal LLC                                   19-11066                       13,536                     (9,699)
Western Minerals LLC                                    19-11062                             -                            -
Youngs Creek Holdings I LLC                             19-11059                             -                            -
Youngs Creek Holdings II LLC                            19-11074                             -                            -
Youngs Creek Mining Company, LLC                        19-11056                             -                       (14)
                                                                                                 $                        -
Notes to MOR-1:

The Debtors utilize a consolidated cash management system for cash receipts and cash disbursements. Cash receipts from
the sale of coal and cash disbursements are processed utilizing the consolidated cash management system but are shown by
Debtor based upon the entity for whom the receipt or payment was being made. Disbursements made for non-Debtor
subsidiaries are not included in MOR-1.
         Case 19-11047-KG           Doc 669    Filed 09/30/19     Page 8 of 20


In re: Cloud Peak Energy Inc.                                                        MOR-1a

Case No. (Jointly Administered): 19-11047
Reporting Period: August 1-31, 2019
Federal Tax I.D.: #XX-XXXXXXX

             Schedule of Consolidated Cash Disbursements by Category
                             (Amounts in thousands)
Cash Flow Category                                              Amount
Operating Disbursements:
         Fuel and Lubricants                            $                 (4,351)
         Power                                                            (1,154)
         Explosives                                                       (3,421)
         Tires                                                              (777)
         Repair Parts and Supplies                                        (7,918)
         Outside Services                                                   (497)
         Taxes and Insurance                                              (2,860)
         Coal Royalties and Production Taxes                             (10,516)
         Legal and Professional Fees                                        (171)
         Operating and Capital Leases                                       (245)
         Other                                                            (4,229)
         Freight and Handling                                            (23,958)
         Demurrage Expense                                                   (68)
         Take or Pay Obligations                                              -
         Salaries, Wages and Bonuses                                      (7,821)
         Benefits and Other Payments                                      (3,669)
Total Operating Disbursements                           $                (71,654)
Restructuring and Other Disbursements:
         Collateral Deposits                            $                    -
         Cash Interest and Bank Fees                                           (4)
         DIP Interest and Fees                                               -
         Restructuring Professional Fees                                  (3,395)
         Advisor Fees                                                        (13)
         Other Restructuring Disbursements                               (11,828)
Total Restructuring and Other Disbursements             $                (15,240)
Total Disbursements                                     $                (86,894)


                                                        $                        -
                               Case 19-11047-KG                        Doc 669              Filed 09/30/19                   Page 9 of 20

In re: Cloud Peak Energy Inc.                                                                                                                                            MOR-1b

Case No. (Jointly Administered): 19-11047
Reporting Period: As of August 31st, 2019
Federal Tax I.D.: #XX-XXXXXXX
                                                                                 Bank Account Information
                                                                                  (Amounts in thousands)

      Legal Entity                            Case Number     Bank Name                          Account Description                  Account Number            Book Balance

      Antelope Coal LLC                          19-11049     Petty Cash                         Petty Cash                                  N/A            $                    1


      Cordero Mining LLC                         19-11075     Petty Cash                         Petty Cash                                  N/A                                 2


      Spring Creek Coal LLC                      19-11066     Petty Cash                         Petty Cash                                  N/A                                 0


      Cloud Peak Energy Logistics LLC            19-11061     PNC Bank                           CPEL Misc AR Not in ARS                    2044                                 -


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           CPER Misc AR Not in ARS                    2116                                 -


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           Savings MMDA                               3107                            4,933


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           Payroll                                    2984                            1,717


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           Check Disbursement Account                 2079                             (209)


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           Main Payment Account                       2087                            3,983


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           Benefits Debit                             2095                                 -


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           Tax Debit                                  2108                                 -


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           Consolidation                              2124                           15,128


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           PNC Sweep Account                         4WCS                            50,727


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           Credit Card Secured MMDA                   3311                               300


      Cloud Peak Energy Resources LLC            19-11057     PNC Bank                           Bid Escrow Account                         8781                            8,207


      Cloud Peak Energy Resources LLC            19-11057     First Interstate Bank              Basic Business                             4139                               156



      Cloud Peak Energy Inc.                     19-11047     PNC Bank                           CPE Inc Utility Assurance                  3892                                 -



      Cloud Peak Energy Inc.                     19-11047     Ankura Trust Company               DIP Escrow Account                         2300                           31,027


      Cloud Peak Energy Inc.
      Zurich American Insurance Company          19-11047     Wilmington Trust                   Trust                                      5000                               425
      EZ Trust
       Notes to MOR-1b:

       All amounts listed above are the book balances as of the end of the month. Bank accounts with negative balances are due to outstanding checks. Copies of bank statements and
       cash disbursement journals are not included with MOR-1b but will be made available upon request. These account balances have been reconciled to the bank statements.
                                                                                   Case 19-11047-KG                  Doc 669         Filed 09/30/19                   Page 10 of 20


In re: Cloud Peak Energy Inc.                                                                                                                                                                                                                                                  MOR-2
Case No. (Jointly Administered): 19-11047                                                                                                  Statement of Operations
Reporting Period: August 1 — August 31, 2019                                                                                               (Amounts in thousands)
Federal Tax I.D.: #XX-XXXXXXX
                                                                                            Cloud Peak                                                                    Cloud Peak
                                                                        Cloud Peak            Energy                              Cordero                                   Energy                                                                                        Consolidated
                                                       Cloud Peak         Energy             Services           Antelope         Rojo Mine           Spring Creek          Logistics        Smaller                 Debtor            Total Debtor       Non-Debtor        Cloud Peak
                                                                                                                                           (1)                  (2)                                    (3)                                                                              (4)
                                                       Energy Inc       Resources            Company            Coal, LLC        Complex              Complex                LLC            Entities             Eliminations           Entities           Entity         Energy Inc.

Revenue                                            $         596    $          -        $              6    $      31,715    $      11,562       $       17,502       $      21,853     $          -         $        (7,137) $           76,097     $          -     $         76,097
Costs and expenses
Cost of product sold (exclusive of depreciation,
   depletion, and accretion)                                 -                   3                     54          25,984            9,036               13,845              22,900                      7            (6,554)             65,275               265              65,540
Depreciation and depletion                                   -                 -                   -                1,460              -                    518                 -                  -                     -                 1,978               -                 1,978
Accretion                                                    -                 -                   -                  415              154                  182                 -                      41                -                   792               -                   792
Selling, general and administrative expenses                 -               3,167                 -                  -                -                    -                   -                  -                    (596)              2,571               -                 2,571
Impairments                                                  -                 -                   -                  -                -                    -                   -                  -                     -                   -                 -                   -
Other operating costs                                        -                 -                   -                  -                -                      29                -                  -                     -                     29              -                     29
Total costs and expenses                                     -               3,170                  54             27,859            9,190               14,574              22,900                 48                (7,150)             70,645               265              70,910
Operating income (loss)                                      596            (3,170)                (48)             3,856            2,372                2,928              (1,047)               (48)                    12              5,451              (265)              5,186
Other income (expense)
Net periodic postretirement benefit income
   (cost), excluding service cost                            -                     98              -                  235              135                  117                  -                 -                     -                    585              -                   585
Interest income                                              -                     79              -                  -                -                    -                    -                 -                     -                     79              -                    79
Interest expense                                            (875)              -                   -                  (19)             (24)                   (1)                -                 -                     -                   (919)            (106)             (1,025)
Reorganization items, net                                      11           (3,729)                -                    4                22                    3                 -                 -                     -                 (3,689)             -                (3,689)
Other, net                                                   -                 (60)                -                  -                (19)                    1                 -                 -                     -                    (78)               60                (18)
Total other income (expense)                                (864)           (3,612)                -                  220              114                  120                  -                 -                     -                 (4,022)             (46)             (4,068)
Income (loss) before income tax provision and
   earnings from unconsolidated affiliates                  (268)           (6,782)                (48)             4,076            2,486                3,048               (1,047)              (48)                      12            1,429              (311)              1,118
Income tax benefit (expense)                                 -                 -                   -                  -                -                    -                    -                 -                     -                   -                 -                   -
Income (loss) from unconsolidated affiliates,
   net of tax                                                -                 -                   -                  -                -                    -                    -                  11                   -                    11               -                    11
Net income (loss)                                           (268)           (6,782)                (48)             4,076            2,486                3,048               (1,047)              (37)                      12            1,440              (311)              1,129
Other comprehensive income (loss)
Postretirement medical plan termination                      -                 -                 (585)                -                -                    -                    -                 -                     -                  (585)              -                  (585)
Income tax on postretirement medical plan                    -                 -                  135                 -                -                    -                    -                 -                     -                   135               -                   135
Other comprehensive income (loss)                            -                 -                 (450)                -                -                    -                    -                 -                     -                  (450)              -                  (450)
Total comprehensive income (loss)                  $        (268) $         (6,782) $            (498) $            4,076    $       2,486       $        3,048       $       (1,047) $            (37) $                    12   $          990 $            (311) $              679
   Notes to MOR-2
   Due to the presentation of rounded amounts, table may reflect insignificant rounding differences.
      (1) Includes Cordero Mining LLC, Cordero Oil and Gas LLC, and Caballo Rojo LLC
      (2) Includes Spring Creek Coal LLC, Arrowhead I LLC, Big Metal Coal Co. LLC, and Youngs Creek Mining Company LLC
      (3) Includes Kennecott Coal Sales LLC, NERCO Coal Sales LLC, Prospect Land and Development LLC, Resource Development LLC, and Sequatchie Valley Coal Corporation
      (4) The following Debtors are inactive: Arrowhead II LLC, Arrowhead III LLC, Caballo Rojo Holdings LLC, Cloud Peak Energy Finance Corp., Cloud Peak Energy Logistics I LLC, Cordero Mining Holdings LLC, NERCO LLC, NERCO
      Coal LLC, Western Mineral LLC, Youngs Creek Holdings I LLC, Youngs Creek Holdings II LLC
In re: Cloud Peak Energy Inc.                                                                     Case 19-11047-KG                      Doc 669      Filed 09/30/19   Page 11 of 20   MOR-2

Case No. (Jointly Administered): 19-11047                                                                                      Statement of Operations
Reporting Period: August 1 — August 31, 2019                                                                                   (Amounts in Thousands)
Federal Tax I.D.: #XX-XXXXXXX

  Notes to MOR-2

  Reorganization items, net for the month ended August 31, 2019 consisted of the following:


  Gain on settlement of liabilities subject to compromise ......................................... $                                  29
  Interest income........................................................................................................              11
  Advisor fees............................................................................................................         (3,464)
  Other Restructuring.................................................................................................               (265)
                                                                                                                           $       (3,689)

  Advisor fees are only those that are directly related to the reorganization and include fees
  associated with advisors to certain secured and unsecured creditors.
                                                                                   Case 19-11047-KG                 Doc 669          Filed 09/30/19               Page 12 of 20


In re: Cloud Peak Energy Inc.                                                                                                                                                                                                                                                  MOR-3
Case No. (Jointly Administered): 19-11047                                                                                               Balance Sheet — Assets
Reporting Period: As of August 31, 2019                                                                                                 (Amounts in thousands)
Federal Tax I.D.: #XX-XXXXXXX

                                                                                              Cloud Peak                                                              Cloud Peak
                                                                            Cloud Peak          Energy                          Cordero Rojo                            Energy                                                                                          Consolidated
                                                       Cloud Peak             Energy           Services        Antelope             Mine           Spring Creek        Logistics            Smaller             Debtor          Total Debtor       Non-Debtor            Cloud Peak
                                                       Energy Inc           Resources          Company         Coal, LLC         Complex(1)         Complex(2)           LLC               Entities(3)       Eliminations         Entities           Entity             Energy Inc.(4)


Current assets
Cash and cash equivalents                          $           -    $            76,286   $         156    $           1    $             2    $            -     $           -    $                -    $            -     $       76,445     $           -    $               76,445
Restricted cash                                            31,027                    -             8,937               -                 -                  -                 -                     -                 -             39,964                 -                    39,964
Accounts receivable                                            -                     -                -              164               312                 45             12,866                    -                 -             13,387             32,253                   45,640
Due from related parties                                       -                     -                -                -                 -                  -                 -                     -             50,381            50,381                 -                    50,381
Inventories, net                                               -                     -              637             6,359            4,199              3,197              2,308                    -              (669)            16,031                 -                    16,031
Derivative financial instruments                               -                     -                -                -                 -                  -                 -                     -                 -                  -                 -                         -
Income tax receivable                                       7,944                    -                -                -                 -                  -                 -                     -                 -              7,944                 -                     7,944
Other prepaid and deferred charges                          3,001                    -             1,321            2,374            3,311              2,738             17,143                    73                -             29,961                 -                    29,961
Other assets                                                   -                     -               80                -                 -                  -                 -                     -                 -                  80                -                         80
Total current assets                                   $   41,972       $        76,286       $   11,130       $    8,899       $    7,823         $    5,981         $   32,317       $            73       $    49,712        $ 234,193          $   32,253       $         266,446

Noncurrent assets
Property, plant and equipment, net                 $           -    $               322   $           -    $       31,308   $        5,001     $       25,620     $           -    $            5,374    $            -     $       67,625     $           -    $               67,625
Goodwill                                                       -                     -                -                -                 -                  -                 -                     -                 -                  -                 -                         -
Deferred income taxes                                          -                     -              269                -                 -                  -                 -                     -                 -                269                 -                       269
Income tax receivable                                       7,884                    -                -                -                 -                  -                 -                     -                 -              7,884                 -                     7,884
Restricted cash                                                -                     -                -                -                 -                  -                 -                     -                 -                  -             23,473                   23,473
Other assets                                                  48                    988            5,308            1,698                -                800              1,049                2,659                 -             12,550               998                    13,548
Total Assets                                           $   49,904       $        77,596       $   16,708       $   41,905       $   12,824         $   32,401         $   33,366       $        8,106        $    49,712        $ 322,522 $        $   56,724 $     $         379,246
                                                                    $                     $                $                $                  $                  $                $                     $                  $

   Notes to MOR-3
   Due to the presentation of rounded amounts, table may reflect insignificant rounding differences.
      (1) Includes Cordero Mining LLC, Cordero Oil and Gas LLC, and Caballo Rojo LLC
      (2) Includes Spring Creek Coal LLC, Arrowhead I LLC, Big Metal Coal Co. LLC, and Youngs Creek Mining Company LLC
      (3) Includes Kennecott Coal Sales LLC, NERCO Coal Sales LLC, Prospect Land and Development LLC, Resource Development LLC, and Sequatchie Valley Coal Corporation
      (4) The following Debtors are inactive: Arrowhead II LLC, Arrowhead III LLC, Caballo Rojo Holdings LLC, Cloud Peak Energy Finance Corp., Cloud Peak Energy Logistics I LLC, Cordero Mining Holdings LLC, NERCO LLC, NERCO Coal LLC,
      Western Mineral LLC, Youngs Creek Holdings I LLC, Youngs Creek Holdings II LLC
                                                                                    Case 19-11047-KG                Doc 669          Filed 09/30/19              Page 13 of 20


In re: Cloud Peak Energy Inc.                                                                                                                                                                                                                                         MOR-3
Case No. (Jointly Administered): 19-11047                                                                                         Balance Sheet — Liabilities + Equity
Reporting Period: As of August 31, 2019                                                                                                 (Amounts in thousands)
Federal Tax I.D.: #XX-XXXXXXX
                                                                                               Cloud Peak                                                            Cloud Peak
                                                                              Cloud Peak         Energy                           Cordero                              Energy                                                                                   Consolidated
                                                             Cloud Peak         Energy          Services        Antelope         Rojo Mine        Spring Creek        Logistics        Smaller              Debtor          Total Debtor       Non-Debtor        Cloud Peak
                                                             Energy Inc       Resources         Company         Coal, LLC        Complex(1)        Complex(2)           LLC            Entities(3)       Eliminations         Entities           Entity         Energy Inc.(4)
Current liabilities
Accounts payable                                         $           6    $           -    $      12,050    $       8,821    $       2,601    $        3,743     $      13,994     $           26    $            -     $       41,241     $         151    $         41,392
Royalties and production taxes                                      -                 -               -             9,564            3,522             7,698                -                  -                  -             20,784                -               20,784
Accrued expenses                                                   658                -           10,099            8,451            3,827             2,922                -               1,014                 -             26,971                -               26,971
Due to related parties                                              -                 -               -                -                -                 -                 -                  -                  -                 -             50,444              50,444
Current portion of federal coal lease obligations                   -                 -               -                -                -                 -                 -                  -                  -                 -                 -                   -
Debtor-in-possession financing                                  65,300                -               -                -                -                 -                 -                  -                  -             65,300                -               65,300
Other liabilities                                                   -                 -               -               940              187               173                -                  -                  -              1,300                -                1,300
Total current liabilities                                $      65,964    $           -    $      22,149    $      27,776    $      10,137    $       14,535     $      13,994     $        1,040    $            -     $      155,595     $      50,595    $        206,190
Noncurrent liabilities
Secured notes                                            $          -     $          -     $          -     $          -     $          -     $           -      $           -     $           -     $           -      $           -      $          -     $             -
Federal coal lease obligations, net of current portion              -                -                -                -                -                 -                  -                 -                 -                  -                 -                   -
Asset retirement obligations, net of current portion                -                -                -            32,895           30,269            33,982                 -              4,944                -             102,090                -              102,090
Accumulated postretirement medical benefit obligation,              -                -                -                -                -                 -                  -                 -                 -                  -                 -                   -
net of current
Royalties   and portion
                  production taxes                                  -                -                -             4,454            1,762             1,913                 -                 -                 -               8,129                -                8,129
Other liabilities                                                   -                -                -                -               (15)               90                 -                 -                 -                  75                -                   75
Total liabilities not subject to compromise              $      65,964    $          -     $      22,149    $      65,125    $      42,153    $       50,521     $       13,994    $        5,984    $           -      $      265,890     $      50,595    $        316,485
Liabilities subject to compromise                        $      30,369    $     317,934    $     203,711    $     (56,506)   $     (44,241)   $      (50,205)    $      (19,044)   $       (6,447)   $       50,438     $      426,009     $          -     $        426,009
Total liabilities                                        $      96,333    $     317,934    $     225,860    $       8,619    $      (2,088)   $          316     $       (5,050)   $         (464)   $       50,438     $      691,898     $      50,595    $        742,493
Equity
Common stock                                             $         765 $           (200) $            -   $             1 $            201 $               1 $               1     $          (4) $              -      $        765 $                -   $              765
Treasury stock, at cost                                         (6,498)              -                -                -                -                 -                 -                 -                  -            (6,498)                 -               (6,498)
Additional paid-in capital                                     171,121          538,168          377,758         (273,183)         (85,159)           45,966            34,245          (157,808)                -           651,108               8,500             659,608
Retained earnings                                             (211,818)        (778,306)        (595,784)         306,468           99,871           (13,882)            4,170           166,381              (725)       (1,023,625)             (2,371)         (1,025,996)
Accumulated other comprehensive income (loss)                       -                -             8,873               -                -                 -                 -                 -                  -             8,873                  -                8,873
Total equity                                             $     (46,430) $      (240,338) $      (209,153) $        33,286 $         14,913 $          32,085 $          38,416     $       8,569 $            (725)     $   (369,377) $            6,129 $          (363,248)
Total liabilities and equity                             $      49,904 $         77,596 $         16,708 $         41,905 $         12,824 $          32,401 $          33,366     $       8,106 $           49,712     $    322,522 $            56,724 $           379,246
  Notes to MOR-3
  Due to the presentation of rounded amounts, table may reflect insignificant rounding differences.
     (1) Includes Cordero Mining LLC, Cordero Oil and Gas LLC, and Caballo Rojo LLC
     (2) Includes Spring Creek Coal LLC, Arrowhead I LLC, Big Metal Coal Co. LLC, and Youngs Creek Mining Company LLC
     (3) Includes Kennecott Coal Sales LLC, NERCO Coal Sales LLC, Prospect Land and Development LLC, Resource Development LLC, and Sequatchie Valley Coal Corporation
     (4) The following Debtors are inactive: Arrowhead II LLC, Arrowhead III LLC, Caballo Rojo Holdings LLC, Cloud Peak Energy Finance Corp., Cloud Peak Energy Logistics I LLC, Cordero Mining Holdings LLC, NERCO LLC, NERCO Coal
     LLC, Western Mineral LLC, Youngs Creek Holdings I LLC, Youngs Creek Holdings II LLC
In re: Cloud Peak Energy Inc.                                                                     Case 19-11047-KG                          Doc 669    Filed 09/30/19   Page 14 of 20   MOR-3

Case No. (Jointly Administered): 19-11047
Reporting Period: As of August 31, 2019
Federal Tax I.D.: #XX-XXXXXXX
                                                                                                                                                Balance Sheet
                                                                                                                                            (Amounts in Thousands)
  Notes to MOR-3:

  Liabilities subject to compromise consist of the following (in thousands):

                                                                                                                               August 31,
                                                                                                                                 2019

  Secured notes.......................................................................................................... $       318,774
  Royalties and production and property taxes..........................................................                            55,262
  Accrued expenses....................................................................................................             26,240
  Accounts payable....................................................................................................             18,946
  Other liabilities.......................................................................................................          5,383
  Federal coal lease obligations.................................................................................                   1,404
  Due to related party.................................................................................................               -
                                                                                                                           $      426,009
                Case
 In re: Cloud Peak     19-11047-KG
                    Energy Inc.            Doc    669     Filed 09/30/19      Page 15 of 20
 Case No. (Jointly Administered): 19-11047                                                         MOR-4a
 Reporting Period: As of August 31, 2019
 Federal Tax I.D.: #XX-XXXXXXX
                                    Listing of Aged Postpetition Accounts Payable
                                               (Amounts in thousands)


                             0-30 Days Old    31-60 Days Old      61-90 Days Old    91+ Days Old       Total
     Trade Payables             $41,309             $233                $0               $0           $41,541
     Other Payables                $0                $0                 $0               $0             $0
Total Accounts Payables         $41,309             $233                $0               $0           $41,541

Notes to MOR-4a

The amounts in MOR-4a are consolidated for Debtor and non-Debtor entities.
                 Case
  In re: Cloud Peak     19-11047-KG
                     Energy Inc.            Doc   669     Filed 09/30/19      Page 16 of 20
  Case No. (Jointly Administered): 19-11047                                                         MOR-5
  Reporting Period: As of August 31, 2019
  Federal Tax I.D.: #XX-XXXXXXX

                              Accounts Receivable Postpetition Reconciliation and Aging
                                              (Amounts in thousands)

                             0-30 Days Old    31-60 Days Old      61-90 Days Old     91+ Days Old       Total
        Coal Sales              $44,756             $0                  $204             $(9)          $44,951
       Other Receivables           689               0                   0                0              $689
Total Accounts Receivable       $45,445             $0                  $204             $(9)          $45,640


  Notes to MOR-5

  The amounts in MOR-5 are consolidated for Debtor and non-Debtor entities.
                        Case 19-11047-KG                       Doc 669            Filed 09/30/19                 Page 17 of 20


In re: Cloud Peak Energy Inc.                                                                                                  MOR-6

Case No. (Jointly Administered): 19-11047
Reporting Period: August 1, 2019 - August 31, 2019
Federal Tax I.D.: #XX-XXXXXXX

                                                          Schedule of Payments to Professionals
                                                                (Amounts in thousands)

                                                                                                                        Amount Paid
                                                                                                         08/01/19        Cumulative
                    Professional                             Role                                        08/31/19       Thru 08/31/19
                    Centerview Partners LLC                  Debtor Investment Banker                            -                -
                    FTI Consulting, Inc.                     Debtor Financial Advisor                           319               319
                    Richards, Layton & Finger, PA            Debtor Local Counsel                               132               132
                    Vinson & Elkins LLP                      Debtor National Counsel                            901               901
                    Prime Clerk                              Debtor Claims Agent                                196               444

                    Davis Polk & Wardwell LLP                Secured Notes Counsel                               981               2,546
                    Morris, Nichols, Arsht & Tunnell LLP     Secured Notes Local Counsel                          20                  78
                    Nixon Peabody LLP                        Secured Notes Trustee Counsel                         98                247
                    Cross & Simon LLC                        Secured Notes Trustee Local Counsel                   13                 13
                    Houlihan Lokey, Inc.                     Secured Notes Financial Advisor                     -                   457

                    Morrison & Foerster LLP                  UCC National Counsel                                682                682
                    Morris James LLP                         UCC Local Counsel                                    51                 51
                    Jefferies LLC                            UCC Financial Advisor                               -                  -

                                                      Secured Notes Adequate Protection Payments
                                                                (Amounts in thousands)


    Principal                 Beginning Balance                             Advances                   Repayments           Other          Ending Balance
DIP Term Loan                      $10,000                                  $25,000                        $0                $0               $35,000
Secured Notes                     $308,659                                    $0                           $0                $0              $308,659
DIP Roll-Up Notes                    $0                                     $28,000                        $0                $0               $28,000

Total                              $318,659                                 $53,000                         $0                $0             $371,659

     Accrued
   Interest/Fees              Beginning Balance                   Interest and Fees Incurred            Payments            Other          Ending Balance
DIP Term Loan                      $1,424                                    $605                          $0                $0               $2,029
Secured Notes                        $0                                       $0                           $0                $0                 $0
DIP Roll-Up Notes                    $0                                      $271                          $0                $0                $271

Total                               $1,424                                    $876                          $0                $0              $2,300

Notes to MOR 6

Professional fees do not include payments to other professionals or consultants that are paid in the ordinary course of business. The 12.00% second lien
secured notes due 2021 (the “Secured Notes,”) beginning balance principal amount is comprised of the Secured Notes’ original face value amount plus
accrued interest as of the Petition Date. It does not reflect the carrying values or other accounting treatments as recorded on the balance sheet (MOR 3).
                            Case 19-11047-KG              Doc 669        Filed 09/30/19   Page 18 of 20
           In re: Cloud Peak Energy Inc.                                                                             MOR-7

           Case No. (Jointly Administered): 19-11047
           Reporting Period: August 2019
           Federal Tax I.D.: #XX-XXXXXXX

                                                            Debtor Questionnaire


Must be completed each month. If the answer to any of the questions is
“Yes”, provide a detailed explanation of each item. Attach additional sheets if Yes       No                Explanation
necessary.
    Have any assets been sold or transferred outside the normal course of                 
 1.
    business this reporting period?
                                                                                          
 2. Have any funds been disbursed from any account other than a debtor in
    possession account this reporting period?
                                                                                              •   See attestation
 3.   Have all postpetition tax returns been timely filed? If no, provide an
      explanation.
      Are workers compensation, general liability and other necessary              
 4.   insurance coverages in effect? If no, provide an explanation below.

 5.
                                                                                          
      Has any bank account been opened during the reporting period? If yes,
      provide documentation identifying the opened accounts(s). If an investment
      account has been opened provide the required documentation pursuant to
      Delaware Local Rule 4001-3.
               Case 19-11047-KG             Doc 669    Filed 09/30/19      Page 19 of 20
In re: Cloud Peak Energy Inc.                                                                      MOR-7

Case No. (Jointly Administered): 19-11047
Reporting Period: August 2019
Federal Tax I.D.: #XX-XXXXXXX

                                    Report of Other Significant Events

Provide date(s) and brief narrative description for any significant management, legal, accounting or other
financial events which occurred during the month that are not otherwise reported previously in this
document
Case 19-11047-KG   Doc 669   Filed 09/30/19   Page 20 of 20
